The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 23, 2015

                            No. 04-15-00321-CR and 04-15-00322-CR

                                   Bryan Krystopher ANDERS,
                                           Appellant
                                               v.
                                      The STATE of Texas,
                                            Appellee

                   From the 175th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2015CR1954 and 2015CR1955
                          Honorable Mary D. Roman, Judge Presiding

                                          ORDER
        The trial court’s certification in each of these appeals states that “this criminal case is a
plea-bargain case, and the defendant has NO right of appeal.” The clerk’s record in each appeal
contains a written plea bargain, and the punishment assessed did not exceed the punishment
recommended by the prosecutor and agreed to by the defendant; therefore, the trial court’s
certification accurately reflects that the criminal case is a plea-bargain case. See TEX. R. APP. P.
25.2(a)(2). Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, “The appeal must
be dismissed if a certification that shows the defendant has a right of appeal has not been made
part of the record under these rules.” TEX. R. APP. P. 25.2(d). It is therefore ORDERED that
these appeals will be dismissed pursuant to rule 25.2(d) of the Texas Rules of Appellate
Procedure unless appellant causes an amended trial court certification to be filed in each of these
appeals by July 20, 2015, showing appellant has the right of appeal. See TEX. R. APP. P. 25.2(d);
37.1; see also Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005); Daniels v. State,110
S.W.3d 174 (Tex. App.—San Antonio 2003, no pet.). All other appellate deadlines are
SUSPENDED pending our resolution of the certification issue.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of June, 2015.
___________________________________
Keith E. Hottle
Clerk of Court